Order entered October 14, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00821-CR

                          TIMOTHY JAMES TAYLOR, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-80945-2012

                                           ORDER
       The Court DENIES appellant’s October 12, 2015 pro se motions for discovery and for a

court-appointed expert to transcribe State’s Exhibit no. 1. We remind appellant that his response

to the Anders brief filed by counsel is due by November 6, 2015.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Timothy

Taylor, TDCJ No. 0193859, Telford Unit, 3899 State Highway 98, New Boston, Texas 75570.



                                                     /s/   LANA MYERS
                                                           JUSTICE